DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to claims 9, 13, and 14 and the cancellation of claim 12 in the response filed on February 2, 2021 have been acknowledged.
In view of the cancellation of claim 12, the previous rejection of claims 12-16 under 35 U.S.C. 112(b) have been withdrawn. 

Response to Arguments
Applicant’s arguments filed February 2, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that, even if Lin used the cleaning material in Humphrey that has microfeatures, the disclosed touching of the surface with the bottom of the nozzle 33 could not clean the inner and outer surfaces of the nozzle, the examiner does not find it persuasive.  As applicant notes, Lin teaches that the bottom of the suction nozzle touches the surface of the cleaning material during the cleaning process of Lin.  Humphrey teaches that this cleaning material should include microfeatures which project upward from the surface in order to clean probe elements.  Humphrey additionally shows that these elements are capable of cleaning inner and outer portions of the probe elements (see, e.g., Fig. 8B).  Thus, in the process of Lin, as modified by Humphrey, when the nozzle of Lin comes into contact with the cleaning material 
In response to applicant’s argument that Humphrey does not teach that the characteristics of the microfeatures in the array are optimized to allow the inside and outside surface of a contact element of a pick and place machine, the examiner does not find it persuasive.  Humphrey teaches that the characteristics of the microfeatures are selected depending on the type and shape of the elements being cleaned [paragraphs 41 and 63].  Thus, while Humphrey does not expressly discuss pick and place machines, a person of ordinary skill in the art would have understood that characteristics of the microfeatures in Humphrey are selected depending on whatever element is being cleaned (e.g., the contact element of a pick and place machine in the case of Lin, as modified by Humphrey). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11, 13-17, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 1889240, using the English machine translation provided) and Humphrey et al. (U.S. PGPub 2011/0132396).
Claims 9-11, 13-17, 21, and 23: Lin teaches an apparatus [Figs. 3A-E; page 1] comprising: a semiconductor device handling machine having a pick and place apparatus, the pick and place apparatus having a contact element with an inner surface and an outer surface and the contact element contacts and picks up a device using suction [pages 1 and 7]; a cleaning material attached to a substrate that is positioned adjacent to the pick and place apparatus [Fig. 3A; page 7; it is implicitly taught that the cleaning material is attached to a substrate as the cleaning material is placed in the apparatus so the apparatus the tape is placed on is the substrate]; and wherein the outside of the contact element is cleaned while the contact element is attached to the pick and place apparatus by inserting an end of the contact element into the cleaning material [page 7]; and wherein the pick and place apparatus performs the pick and place operation once the contact element is cleaned [page 8].  
Lin teaches the cleaning material comprises a surface tackiness that causes a piece of picked up debris on the contact element to transfer to the cleaning material [page 7], but Lin does 
However, Humphrey teaches a cleaning material used to remove debris from a surface of an element utilized in the semiconductor industry that provides a high level of cleaning efficacy depending on the shape of the element and the composition and quantity of the debris to be removed [paragraphs 1 and 41] wherein the cleaning material comprises a surface tackiness in a range between 20 grams and 800 grams [paragraph 55]; the cleaning material comprises a 

Claim 20: Lin and Humphrey teach the limitations of claim 9 above.  Lin also teaches that the contact element further comprises a suction aperture [reads on “vacuum aperture”; page 7].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 1889240, using the English machine translation provided) and Humphrey et al. (U.S. PGPub 2011/0132396) as applied to claim 9 above, and further in view of Fang et al. (U.S. PGPub 2009/0227048).
Claim 18: Lin and Humphrey teach the limitations of claim 9 above.  Lin teaches it is known to remove debris from pick and place apparatus having a contact element that picks up using suction, but it does not explicitly teach that the pick and place apparatus is for a packaged device being tested.  However, Fang teaches it is known to use pick and place apparatus for a packaged device being tested wherein the pick and place apparatus has a contact element that contacts and picks up using suction [paragraphs 8, 12, and 15].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pick and place apparatus of Lin be one for a packaged device as taught by Fang because Fang teaches it is a known area that uses pick and place apparatus. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,792,713. 
Although the claims at issue are not identical, they are not patentably distinct from each other because for example, claim 12 of the conflicting patent substantially recites claim 9 of the instant application.  

Claims 9-11, 13-17, 20-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 13 of U.S. Patent No. 10,792,713 in view of Humphrey et al. (U.S. PGPub 2011/0132396). 
Claims 9-11, 13-17, 20, and 21: Conflicting U.S. Patent 10,792,713 claims a cleaning device, comprising: a cleaning material attached to a substrate; the cleaning material being a polymer and having a set of microfeatures that are configured to clean a vacuum pickup tool and a vacuum inlet/outlet of the vacuum pickup tool of a pick and place machine; and wherein a top surface of the cleaning material has a surface tackiness that causes a piece of debris on the vacuum pickup tool and the vacuum inlet/outlet of the vacuum pickup tool of the pick and place machine to transfer to the cleaning material and a textured surface that cleans an inside surface and an outside surface of the vacuum pickup tool.  Conflicting U.S. Patent 10,792,713 also claims the surface tackiness is in a range between 20 grams and 800 grams; the set of microfeatures are one of microcolumns and micropyramids; the cleaning material further 
U.S. Patent 10,792,713 does not teach that the top layer has a plurality of microfeatures having a spacing between the microfeatures, a moment of inertia of each microfeature, and a total length of each microfeature determined based on at least a diameter of the content element of the pick and place apparatus.  However, Humphrey teaches a cleaning material used to remove debris from a surface of an element utilized in the semiconductor industry that provides a high level of cleaning efficacy depending on the shape of the element and the composition and quantity of the debris to be removed [paragraphs 1 and 41] wherein the cleaning material comprises a surface tackiness [paragraph 55]; and the cleaning material has a set of microfeatures having a spacing, a moment of inertia and a total length of each microfeature determined based on the element being cleaned [paragraph 63].  By modifying the spacing, moment of inertia, and total length of the microfeatures based on the element being cleaned, it ensures the element is efficiently cleaned.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate microfeatures in U.S. Patent 10,792,713 having a spacing, a moment of inertia and a total length of each microfeature determined based on the element being cleaned as taught by Humphrey in order to ensure the element is being cleaned efficiently. 

Claim 23: Conflicting U.S. Patent 10,792,713 claims a cleaning device, comprising: a cleaning material attached to a substrate; the cleaning material being a polymer and having set of 
U.S. Patent 10,792,713 does not teach that the top layer has a plurality of microfeatures having a spacing between the microfeatures, a moment of inertia of each microfeature, and a total length of each microfeature determined based on at least a diameter of the content element of the pick and place apparatus.  However, Humphrey teaches a cleaning material used to remove debris from a surface of an element utilized in the semiconductor industry that provides a high level of cleaning efficacy depending on the shape of the element and the composition and quantity of the debris to be removed [paragraphs 1 and 41] wherein the cleaning material comprises a surface tackiness [paragraph 55]; and the cleaning material has a set of microfeatures having a spacing, a moment of inertia and a total length of each microfeature determined based on the element being cleaned [paragraph 63].  By modifying the spacing, moment of inertia, and total length of the microfeatures based on the element being cleaned, it ensures the element is efficiently cleaned.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate microfeatures in U.S. Patent 10,792,713 having a spacing, a moment of inertia and a total length of each microfeature determined based on the element being cleaned as taught by Humphrey in order to ensure the element is being cleaned efficiently. 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 13 of U.S. Patent No. 10,792,713 in view of Humphrey et al. (U.S. PGPub 2011/0132396), and further in view of Fang et al. (U.S. PGPub 2009/0227048).
Claim 18 is rejected over U.S. Patent 10,792,713 and Humphrey as applied to claim 9 above and further in view of Fan for the same reasons it was applied in claim 18 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE BLAN/Primary Examiner, Art Unit 1796